Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 14, 1987, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
The waiver of a statutory right to seek appellate review of the denial of that branch of a defendant’s omnibus motion which was to suppress evidence upon an appeal from a judg*390ment of conviction is an acceptable condition of a plea agreement (see, People v Williams, 36 NY2d 829, cert denied 423 US 873) and the waiver is enforceable if knowingly and voluntarily made (see, People v Smith, 74 NY2d 1). On the instant record we conclude that the defendant may properly be held to the waiver of his right to appellate review of the denial of his suppression motion (People v Roberts, 152 AD2d 678, 679; People v Smith, supra). Accordingly, we need not address the merits of the denial of suppression. Mangano, J. P., Bracken, Kunzeman and Spatt, JJ., concur.